Citation Nr: 1600767	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  15-30 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include bipolar disorder, schizophrenia and depression.

2.  Entitlement to service connection for bilateral pes planus as secondary to the service-connected anterior tibialis tendonitis of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from September 2004 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge in November 2015.  Transcript of the proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, with respect to the Veteran's claim for service connection for a psychiatric disorder, at her November 2015 personal hearing the Veteran reported experiencing depression in service.  Reportedly, she was placed on a suicide watch and attempted to go absent without leave (AWOL).  The Veteran has both reported and denied psychiatric treatment during service.  The service treatment records do not contain complaints, treatment, or diagnosis for a mental disorder.  Based on the foregoing, the Board finds that the Veteran's service personnel records should be obtained prior to adjudication of the claim, as they may contain information relevant to whether she incurred or suffered from a mental health condition during service.

Additionally, if any information received as a result of that inquiry suggests that  the Veteran was the subject of disciplinary action or suffered from mental health symptoms during service, she should be afforded a VA examination to determine whether any currently diagnosed psychiatric disorders are related to service. 

Next, the Veteran contends that she developed bilateral pes planus as secondary     to the service-connected anterior tibialis tendonitis of the lower extremities.  Secondary service connection can be established by evidence demonstrating the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  A VA examiner in November 2013 determined that the Veteran's bilateral pes planus, noted on the May 2004 enlistment examination report, pre-existed service and was less likely than not proximately due to or the result of bilateral anterior tibialis tendonitis of the lower extremities.  The examiner indicated that the opinion was based on review of the medical literature, medical evidence, and professional experience, as well as the fact that pes planus pre-existed the diagnosis of bilateral anterior tibialis tendonitis of the lower extremities, and as such, a nexus could not be made.  However, the rationale provided does not adequately address the aggravation element of the secondary service connection claim.  Accordingly, the Board finds that an additional opinion is needed regarding whether the Veteran's bilateral pes planus has been aggravated by her service-connected anterior tibialis tendonitis of the extremities.

On remand, relevant ongoing medical records should also be requested.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records that are not already in the claims file

2.  Request, through official sources, the Veteran's complete service personnel records.  All records and/or responses received should be associated with the claims file.  The Veteran and her representative should be notified of unsuccessful efforts in this regard to allow    the Veteran the opportunity to obtain and submit those records for VA review.

3.  If, and only if, service personnel records or other competent and credible evidence is received that suggests the Veteran was the subject of disciplinary action or suffered from mental health symptoms during service, a VA psychiatric examination should be scheduled to obtain an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disorders identified are related to service.

4.  Return the claims file to the VA examiner who conducted the November 2013 VA examination, if available, to obtain an addendum opinion.  If the original examiner is not available, forward the claims file to an appropriate examiner to obtain the requested opinion.  If  a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the examiner should provide an addendum opinion as to  whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral pes planus was permanently worsened beyond the natural progress of the condition (versus temporary exacerbation of symptoms) by the service-connected anterior tibialis tendonitis of the lower extremities.  Please explain why or why not.

If the Veteran's bilateral pes planus was permanently worsened beyond the natural progress of the condition (aggravated), the examiner should attempt to determine the degree of aggravation beyond baseline.

5.  After the development requested above has been completed, the record should again be reviewed.  If       the benefits sought on appeal remain denied, then the Veteran and her representative should be furnished with   a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 4U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

